                  Case 2:20-cv-00280-JRG Document 43 Filed 02/09/21 Page 1 of 7 PageID #: 218



                                         IN THE UNITED STATES DISTRICT COURT
                                          FOR THE EASTERN DISTRICT OF TEXAS
                                                  MARSHALL DIVISION

                 KAIFI LLC                                          §
                                                                    §
                          v.                                        §
                                                                                Case No. 2:20-CV-0280-JRG
                                                                    §
                 VERIZON COMMUNICATIONS INC., ET                    §
                 AL.                                                §

                                                    DOCKET CONTROL ORDER

                          In accordance with the scheduling conference held in this case, it is hereby ORDERED

                 that the following schedule of deadlines is in effect until further order of this Court:

                  Deadline                Amended Deadline Event

                  February 7, 2022                                 *Jury Selection - 9:00 a.m. in Marshall, Texas
                                                                   * If a juror questionnaire is to be used, an editable (in
                  January 10, 2022
                                                                   Microsoft Word format) questionnaire shall be jointly
                                                                   submitted to the Deputy Clerk in Charge by this date.1

                  January 10, 2022                                 *Pretrial Conference - 9:00 a.m. in Marshall, Texas
                                                                   before Judge Rodney Gilstrap

                  December 27, 2021                                *Notify Court of Agreements Reached During Meet and
                                                                   Confer

                                                                   The parties are ordered to meet and confer on any
                                                                   outstanding objections or motions in limine. The parties
                                                                   shall advise the Court of any agreements reached no later
                                                                   than 1:00 p.m. three (3) business days before the pretrial
                                                                   conference.

                     December 27, 2021                             *File Joint Pretrial Order, Joint Proposed Jury
                                                                   Instructions, Joint Proposed Verdict Form, Responses to
                                                                   Motions in Limine , Updated Exhibit Lists, Updated
                                                                   Witness Lists, and Updated Deposition Designations



                 1
                  The Parties are referred to the Court's Standing Order Regarding Use of Juror
                 Questionnaires in Advance of Voir Dire.




DM2\13660255.1
  Case 2:20-cv-00280-JRG Document 43 Filed 02/09/21 Page 2 of 7 PageID #: 219




  December 20, 2021                                       *File Notice of Request for Daily Transcript or
                                                          Real Time Reporting.

                                                          If a daily transcript or real time reporting of
                                                          court proceedings is requested for trial, the party
                                                          or parties making said request shall file a notice
                                                          with the Court and e-mail the Court Reporter,
                                                          Shelly Holmes, at
                                                          shelly_holmes@txed.uscourts.gov.

  December 13, 2021           December 15, 2021           File Motions in Limine

                                                          The parties shall limit their motions in limine to
                                                          issues that if improperly introduced at trial
                                                          would be so prejudicial that the Court could not
                                                          alleviate the prejudice by giving appropriate
                                                          instructions to the jury.
      December 13, 2021       December 15, 2021            Serve Objections to Rebuttal Pretrial Disclosures

      December 6, 2021        December 3, 2021            Serve Objections to Pretrial Disclosures; and
                                                          Serve Rebuttal Pretrial Disclosures

      November 22, 2021                                    Serve Pretrial Disclosures (Witness List,
                                                           Deposition Designations, and Exhibit List) by
                                                           the Party with the Burden of Proof

      November 15, 2021                                    *Response to Dispositive Motions (including
                                                           Daubert Motions). Responses to dispositive
                                                           motions that were filed prior to the dispositive
                                                           motion deadline, including Daubert Motions,
                                                           shall be due in accordance with Local Rule CV-
                                                           7(e), not to exceed the deadline as set forth in
                                                           this Docket Control Order.2 Motions for
                                                           Summary Judgment shall comply with Local
                                                           Rule CV-56.
      November 1, 2021                                     *File Motions to Strike Expert Testimony
                                                           (including Daubert
                                                           Motions)

                                                           No motion to strike expert testimony
                                                           (including a Daubert motion) may be filed
                                                           after this date without leave of the Court.

  2
    The parties are directed to Local Rule CV-7(d), which provides in part that "[a] party's failure to
  oppose a motion in the manner prescribed herein creates a presumption that the party does not
  controvert the facts set out by movant and has no evidence to offer in opposition to the motion."
  If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive Motions,
  the deadline for Response to Dispositive Motions controls.
DM2\13660255.1                                   -2-
Case 2:20-cv-00280-JRG Document 43 Filed 02/09/21 Page 3 of 7 PageID #: 220




 November 1, 2021                              *File Dispositive Motions

                                               No dispositive motion may be filed after this date
                                               without leave of the Court.

                                               Motions shall comply with Local Rule CV-56 and
                                               Local Rule CV-7. Motions to extend page limits
                                               will only be granted in exceptional circumstances.
                                               Exceptional circumstances require more than
                                               agreement among the Parties.

 October 25, 2021     October 22, 2021         Deadline to Complete Expert Discovery

 October 12, 2021     October 8, 2021          Serve Disclosures for Rebuttal Expert Witnesses

 September 20, 2021   September 10, 2021       Deadline to Complete Fact Discovery and File
                                               Motions to Compel Discovery

 September 20, 2021   September 17, 2021       Serve Disclosures for Expert Witnesses by the
                                               Party with the Burden of Proof

 September 1, 2021                             Comply with P.R. 3-7 (Opinion of Counsel
                                               Defenses)

 August 11, 2021                               *Claim Construction Hearing - 9:00 a.m. in
                                               Marshall, Texas before Judge Rodney Gilstrap


 July 28, 2021                                 *Comply with P.R. 4-5(d) (Joint Claim
                                               Construction Chart)

 July 21, 2021                                 *Comply with P.R. 4-5(c) (Reply Claim
                                               Construction Brief)

 July 14, 2021                                 Comply with P.R. 4-5(b) (Responsive Claim
                                               Construction Brief)
                                               Comply with P.R. 4-5(a) (Opening Claim
 June 30, 2021
                                               Construction Brief) and Submit Technical
                                               Tutorials (if any)

                                               Good cause must be shown to submit technical
                                               tutorials after the deadline to comply with P.R. 4-
                                               5(a).




                                           3
Case 2:20-cv-00280-JRG Document 43 Filed 02/09/21 Page 4 of 7 PageID #: 221




    June 30, 2021                               Deadline to Substantially Complete Document
                                                Production and Exchange Privilege Logs

                                                Counsel are expected to make good faith efforts to
                                                produce all required documents as soon as they
                                                are available and not wait until the substantial
                                                completion deadline.

    June 16, 2021                               Comply with P.R. 4-4 (Deadline to Complete
                                                Claim Construction Discovery)

    June 9, 2021                                File Response to Amended Pleadings

 May 26, 2021                                   *File Amended Pleadings

                                                It is not necessary to seek leave of Court to amend
                                                pleadings prior to this deadline unless the
                                                amendment seeks to assert additional patents.

    May 19, 2021                                Comply with P.R. 4-3 (Joint Claim Construction
                                                Statement)

    April 28, 2021                              Comply with P.R. 4-2 (Exchange Preliminary
                                                Claim Constructions)

    April 7, 2021                               Comply with P.R. 4-1 (Exchange Proposed Claim
                                                Terms)

    March 3, 2021       March 17, 2021
                                                Comply with Standing Order Regarding Subject-
                                                Matter Eligibility Contentions 3
    March 3, 2021       March 17, 2021
                                                Comply with P.R. 3-3 and 3-4(b)

    March 3, 2021                               Comply with P.R. 3-4(a)




3
 http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%200rder%20
Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf [https://perma.cc/RQN2- YU5P]



                                            4
 Case 2:20-cv-00280-JRG Document 43 Filed 02/09/21 Page 5 of 7 PageID #: 222




  February 10, 2021                                     *File Proposed Protective Order and Comply with
                                                        Paragraphs 1 & 3 of the Discovery Order (Initial
                                                        and Additional Disclosures)

                                                        The Proposed Protective Order shall be filed as a
                                                        separate motion with the caption indicating whether
                                                        or not the proposed order is opposed in any part.

  February 3, 2021                                      *File Proposed Docket Control Order and Proposed
                                                        Discovery Order

                                                        The Proposed Docket Control Order and Proposed
                                                        Discovery Order shall be filed as separate motions
                                                        with the caption indicating whether or not the
                                                        proposed order is opposed in any part.

  January 27, 2021                                      Join Additional Parties

   January 6, 2021                                      Comply with P.R. 3-1 & 3-2 (Infringement
                                                        Contentions)


(*) indicates a deadline that cannot be changed without showing good cause. Good cause
is not shown merely by indicating that the parties agree that the deadline should be
changed.

                                ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
benefit the case after the issuance of the Court's claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for mediation
within fourteen days of the issuance of the Court's claim construction order. As a part of such Joint
Notice, the Parties should indicate whether they have a mutually agreeable mediator for the Court to
consider. If the Parties disagree about whether mediation is appropriate, the Parties should set forth a
brief statement of their competing positions in the Joint Notice.

         Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert Motions:
 For each motion, the moving party shall provide the Court with two (2) hard copies of the completed
 briefing (opening motion, response, reply, and if applicable, sur-reply), excluding exhibits, in D-three-
 ring binders, appropriately tabbed. All documents shall be single-sided and must include the CM/ECF
 header. These copies shall be delivered to the Court within three (3) business days after briefing has
 completed. For expert-related motions, complete digital copies of the relevant expert report(s) and
 accompanying exhibits shall be submitted on a single flash drive to the Court. Complete digital copies
 of the expert report(s) shall be delivered to the Court no later than the dispositive motion deadline.



                                                    5
Case 2:20-cv-00280-JRG Document 43 Filed 02/09/21 Page 6 of 7 PageID #: 223



        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to the
local rules' normal page limits.

        Lead Counsel: The Parties are directed to Local Rule CV- ll(a)(l), which provides that "[o]n
the first appearance through counsel, each party shall designate a lead attorney on the pleadings
or otherwise." Additionally, once designated, a party's lead attorney may only be changed by the
filing of a Motion to Change Lead Counsel and thereafter obtaining from the Court an Order granting
leave to designate different lead counsel.

         Motions for Continuance: The following excuses will not warrant a continuance nor justify a
failure to comply with the discovery deadline:

(a)     The fact that there are motions for summary judgment or motions to dismiss pending;

(b)     The fact that one or more of the attorneys is set for trial in another court on the same day, unless
        the other setting was made prior to the date of this order or was made as a special provision
        for the parties in the other case;

(c)     The failure to complete discovery prior to trial, unless the parties can demonstrate that it was
        impossible to complete discovery despite their good faith effort to do so.

       Amendments to the Docket Control Order ("DCO"): Any motion to alter any date on the
DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall include
a proposed order that lists all of the remaining dates in one column (as above) and the proposed
changes to each date in an additional adjacent column (if there is no change for a date the proposed
date column should remain blank or indicate that it is unchanged). In other words, the DCO in the
proposed order should be complete such that one can clearly see all the remaining deadlines and the
changes, if any, to those deadlines, rather than needing to also refer to an earlier version of the DCO.

       Proposed DCO: The Parties' Proposed DCO should also follow the format described above
under "Amendments to the Docket Control Order ('DCO')."

         Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order, the
Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff shall also
specify the nature of each theory of infringement, including under which subsections of 35 U.S.C. §
271 it alleges infringement, and whether the Plaintiff alleges divided infringement or infringement under
the doctrine of equivalents. Each Defendant shall indicate the nature of each theory of invalidity,
including invalidity for anticipation, obviousness, subject-matter eligibility, written description,
enablement, or any other basis for invalidity. The Defendant shall also specify each prior art reference
or combination of references upon which the Defendant shall rely at trial, with respect to each theory
of invalidity. The contentions of the Parties may not be amended, supplemented, or dropped without
leave of the Court based upon a showing of good cause.




                                                      6
Case 2:20-cv-00280-JRG Document 43 Filed 02/09/21 Page 7 of 7 PageID #: 224




So ORDERED and SIGNED this 8th day of February, 2021.




                                         ____________________________________
                                         RODNEY GILSTRAP
                                         UNITED STATES DISTRICT JUDGE




                                     7
